Title: To George Washington from Philadelphia County Society for Promotion of Agriculture and Domestic Manufactures, 4 May 1789
From: Philadelphia County Society for Promotion of Agriculture and Domestic Manufactures
To: Washington, George



[Philadelphia, 4 May 1789]

On the 4th day of May 1789 His Excellency George Washington Esqr. was elected a Corresponding member of the Philadelphia County Society for the Promotion of Agriculture and Domestick Manufactures the Society inviting his Assistance.

Edward Duffield JunrSecy


N.B. To meet at the house of Mr Bennet in Frankford on the first Monday in June at 2 OClock.

